Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is in response to the communication dated 10/18/2021.
2.	Claims 2-6 are allowed.
	
3.	The present application is being examined under the pre-AIA  first to invent provisions with respect to 35 U.S.C. 102, 35 U.S.C. 103, and 35 U.S.C. 112. Because the instant application is a reissue application filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

4.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,219,146 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is reminded that the maximum term of the original patent is fixed at the time the patent is granted. While the term may be subsequently shortened, e.g., through the filing of a terminal disclaimer, it cannot be extended through the filing of a reissue. Accordingly, a deletion in a reissue application of an earlier-obtained benefit claim under 35 U.S.C. 120 will not operate to lengthen the term of the patent to be reissued (see MPEP 1405).

	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate or render obvious the limitation of “preventing uninstallation of the client control application by the one or more client devices based on parameters set by the server device” (claim 6) 
Claims 2-5 depend on claim 6 and are allowable by the same rationale applied against claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Dieu Nguyen whose telephone number is (571) 272-3873. The examiner can normally be reached on 8:30am-5:00pm, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Fuelling can be reached at (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Signed:
/MINH DIEU NGUYEN/
Primary Examiner, Art Unit 3992

Conferees:
/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert W. Diehl on 11/1/2021.

The application has been amended as follows: 
Claim 1: Cancelled.

Claim 2 (Amended). The method as recited in claim [1] 6, further comprising the steps of:
	managing the server device and each of the one or more associated client device settings using the server device and a web-based administrator portal; and 	offering monitoring, support, and administrative services via a web-based administrator portal, for a fee. 

Claim 3 (Thrice Amended). A method as recited in claim [1] 6, further comprising at least one of the following steps of:

	enabling the server device user to configure settings, features, and usage of each of the one or more client devices;
	enabling the server device user to create, edit, and view tasks and calendar activities, events, and records on each of the one or more client devices;
	enabling each of the one or more client device users to perform each of one or more tasks, activities, events, or records created and assigned to each respective client device;
	enabling each of the one or more client device users to run, pause, and complete one or more requirements and expectations created and assigned to each respective client device; 
	enabling each of the one or more client device users to access each of one or more allowed mobile applications, websites, URLs, content, or features based on the configurations and settings defined by the server device;
	enabling each of the one or more client device users fo operate, play, or view each of the one or more allowed mobile applications, websites, URLs content, or features based on the configurations and settings defined by the server device;
	enabling the server device to access, monitor, and view usage history for each of the one or more client devices;

	enabling the server device to access, capture, transmit, and erase report logs created by the key and screen logger application from each of the one or more client devices;
	enabling the server device to access, capture and transmit audio, video, and images to the server device using the camera application from each of the one or more client devices;
	enabling the server device to access, capture, transmit, and erase audio, video, and images to the server device using the screenshot application from each of the one or more client devices;
	enabling the server device to take control of each of the one or more client devices by disabling an on/off switch, volume, screen, and other buttons and switches built into the device without powering a screen, similar to turning off the device, for each of the one or more client devices;
	enabling the server device to erase all or selected data or applications, or delete all data and applications on each of the one or more client devices;
	enabling the server device to create, edit, or delete contact records on each of the one or more client devices; and


Claim 4 (Twice Amended). A method as recited in claim [1] 6, further comprising the step of associating a server device with the one or more client devices to access a password protected administrative interface for at least one of the steps of:
	creating and maintaining a customer account utilizing account management functionality;
	creating and maintaining a profile utilizing profile management functionality for each client device user and the server device user;
	creating and maintaining a purchase and payment history;
	activating or deactivating the server device or the one or more client devices;
	allowing the server device to create, change, or delete a masked password that controls each of the one or more client devices;
	allowing each of the one or more client devices to access the password protected administrative interface if the user enters the correct password, as defined and controlled by the server device;
	entering and updating a unique license key issued for each server device and client device, as necessary to enable and operate the control application;

	accessing each of the one or more client device usage history reports or logs with date and time stamps and details on applications accessed, time duration by application, URL's accessed, time duration by URL, tasks completed, time to complete tasks, incomplete tasks, texts and text history, phone call history, emails and email history, instant messaging and message history, video and image history;
	allowing an account holder to view, enter, and delete credit or debit card information and process payments for license server devices and client devices to operate the Control Application;
	allowing an account holder to create, edit, and delete each of the one or more groups of devices;
	allowing an account holder to create, edit, and delete each of the one or more server device users;
	allowing an account holder to assign and un-assign one or more device groups to each of the one or more server device users;
	allowing the server device user to create, edit, and delete each of the one or more client devices users;
	allowing the server device user assigned to a device group to assign and un-un-assign each of the one or more client devices to device groups;

	allowing the server device user to create, edit, and delete one or more timers with one or more user-defined requirements, expectations, and rewards for each of the one or more client devices;
	allowing the server device user to designate one or more applications as allowed or disallowed, and assign one or more requirements, expectations, and rewards to each allowed application for each of the one or more client devices;
	allowing the server device user to designate one or more Internet websites, URLs, or domains as allowed or disallowed and assign one or more requirements, expectations, and rewards to each allowed website, URL, or domain for each of the one or more client devices; allowing the server device user to enable and disable each of the one or more client devices based on a user-defined programmable schedule;
	allowing the server device user to configure and trigger a data erase feature on each of the one or more client devices to erase the entire device or one or more user-defined applications or databases, or other content installed on the client device;
	allowing the server device user to track and locate each of the one or more client devices; 
	allowing the server device to install one or more mobile applications on each of the one or more client devices;

	allowing the server device to enable or disable each of the one or more client devices;
	allowing the server device to send one or more emergency notifications, alerts, and messages to each of the one or more client devices;
	allowing each client device to send one or more emergency notifications, alerts, and messages to one or more server devices;
	allowing the server device to setup notifications, alerts and messages for the server and client devices; and
	allowing the server and client devices to access and utilize the telephone and text features for emergency purposes without restrictions. 

Claim 5 (Amended). A method as recited in claim [1] 6, further comprising the step of allowing the server device and the one or more client devices to integrate with peripheral devices attached to a computer network, local computer, or the device using a device data cable or existing wireless communication features. 

Claim 6 (New). A method for enabling a server device to control one or more client devices, the method comprising the steps of:
providing a server control application for loading onto the server device, the server control application having a user interface which enables control of the one or more client devices each having a client control application loaded thereon:
	preventing uninstallation of the client control application by the one or more client devices based on parameters set by the server device;
	providing bi-directional connectivity of the server and the one or more client devices to a wireless network;
	allowing the server device management of the application configurations and settings on the one or more client devices via the client control application; 
	wherein, the server device manages application configurations and settings of the one or more client devices by performing at least one of the following steps: 				creating and editing calendar events;
		creating, editing, and updating tasks; 
		creating and updating a timer for measuring days and time with timer functionality; 
		setting and assigning user-defined requirements and user-defined expectations with timer functionality; 
		creating one or more timer activities, wherein the timer activities involve one or more requirements and one or more expectations that include one or more mobile applications or tasks with pre-defined expectations corresponding to one or more rewards; 
configuring allowed and disallowed mobile applications based on settings that include age-appropriate content, category, rating, and content type; 					configuring allowed and disallowed content based on settings that include age-appropriate content, category, rating, and content type; 
		enabling and disabling mobile applications based on age-appropriate content, category, rating, and content type; 
		enabling and disabling access and control;
		controlling access to mobile applications based on settings established by the server device user that include age-appropriate content, category, rating, and content type; 
		configuring allowed and disallowed URLs based on settings that include age-appropriate content, category, rating and content type;
		receiving, viewing, and resetting usage history;
		remotely installing and removing mobile applications;
		remotely triggering an erase feature of selected applications or data;
		remotely deleting all data and applications;
		remotely configuring and controlling, enabling, and disabling wireless network access;
		remotely configuring and controlling, enabling, and disabling a key and screen logger application;
remotely configuring and controlling, enabling, and disabling an existing camera application;
		remotely configuring and controlling, enabling, and disabling, an existing screenshot application;
		sending computerized instructions to the one or more client devices that enables instant audio or video communications between the server device and the one or more client devices;
		controlling an ability for the server device user to create, edit. or delete contact records;
		controlling an ability for the server device to disable or password protect a delete function;
		creating alerts and notifications and associating the alert or notification to at least one of a task, calendar event, and timer activity;
		initiating emergency calls and activating an emergency mode by pressing a user-defined sequence of numbers, referred to as a personal identification number; and
		initiating a device locator feature.